Citation Nr: 1121542	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  08-10 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served from June 1979 to June 1982 and from January to April 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Houston, Texas, Regional Office (RO).

In March 2011, the Veteran testified before the undersigned at the RO.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claim.

The Veteran underwent VA examination in August 2007.  He reported numerous symptoms associated with his PTSD and was given a Global assessment of Functioning (GAF) score of 65.  It was noted that the Veteran was able to establish and maintain effective family relationships.  He did have difficulty with work and social relationships.  He denied suicidal and homicidal ideation.

Subsequently, beginning in June 2008, the Veteran reported that his symptoms had worsened.  He noted specifically that his relationships with his family had become more contentious, and he reported suicidal ideation.  A December 2008 VA outpatient treatment record noted a GAF score of 50.

A November 2010 VA outpatient treatment record then appeared to show that the Veteran's PTSD symptoms had improved.  A January 2011 VA treatment record contained a GAF score of 55.

During his March 2011 Board hearing, the Veteran reported that his wife was threatening to leave him due to his PTSD.  Also, he was now having difficultly relating to one of his children.

Based on the record, the Board finds that there is evidence that the Veteran's PTSD has increased in severity since he was last examined in August 2007.  While a November 2010 VA record shows some improvement in symptoms, other evidence suggests an increase in symptomatology, and the Board finds that a VA examination is necessary to ascertain the current level of severity of the Veteran's PTSD.

Furthermore, a November 2010 VA outpatient treatment record shows that the Veteran recently applied for Social Security benefits.  As there is no evidence that the Veteran applied for these benefits on a basis other than for his PTSD, and the evidence has not been requested or obtained, this must be accomplished prior to final adjudication of the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Request all Social Security records pertaining to the Veteran's PTSD and associate them with the claims file.

2.  Schedule the Veteran for a VA examination in order to assess the current nature and severity of his PTSD.  The examiner is asked to take a complete psychiatric history, conduct a mental status evaluation, and perform any tests deemed necessary.  All pertinent diagnoses should be fully set forth, and a score on the Global Assessment of Functioning Scale should be assigned by the examiner.  The examiner is asked to comment on the extent to which the Veteran is socially and occupationally impaired due to PTSD.

3.  Thereafter, readjudicate the Veteran's claim for a disability rating in excess of 30 percent for PTSD.  If any benefit sought on appeal remains denied, the Veteran and his service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


